DETAILED ACTION

In response to the Amendment filed February 17, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 - 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In this case, claim 7 recites a method of manufacturing a ball screw device comprising a manufacturing step of manufacturing the ball screw device and a measurement step using the method of measuring axial clearance of a ball screw device. However the claim language and the specification, fails to disclose sufficient corresponding structure that allows to achieve the claimed functions such that a person having ordinary skill in the art before the effective filing date of the invention can conclude that the inventor had full possession of the invention as claimed. The rule that the specification need not disclose what was known in the prior art is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It is therefore, insufficient for the Applicant to merely state that the amended claim would be enabled because it includes a manufacturing step of manufacturing the ball screw device. 

Regarding claim 8, the claim recites a method of manufacturing a ball screw device comprising a manufacturing step of manufacturing the ball screw device and a measurement step using the using the apparatus of measuring axial clearance of a ball screw device. In this case, the claim language and the specification also fails to disclose sufficient corresponding structure that allows to achieve the claimed functions such that a person having ordinary skill in the art before the effective filing date of the invention can conclude that the inventor had full possession of the invention as claimed. In addition, it is not clear how does the apparatus of measuring axial clearance of a ball screw device structurally correlates with the method of manufacturing said ball screw device. The rule that the specification need not disclose what was known in the prior art is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It is therefore, insufficient for the Applicant to merely state that the amended 

Regarding claims 9 and 10, the claims are directed to a method of manufacturing a vehicle or mechanical device using the method of manufacturing a ball screw device. Based on the claimed subject matter and the specification. The original specification does not describe the steps of manufacturing a vehicle with a ball screw device. The rule that the specification need not disclose what was known in the prior art is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It is therefore, insufficient for the Applicant to merely state that the amended claim would be enabled because it includes a manufacturing step of manufacturing a vehicle having a ball screw device. Paragraph [0046] of the specification for the present application only mentions that the apparatus and method of measuring axial clearance of a ball screw device to be applied to mechanical devices such as various manufacturing apparatuses including vehicles such as automobiles, motorcycles and railways. The statement is only considered a recitation of intended use in various possible applications such as those related to mechanical devices that includes a ball screw device. For this reason, substantial doubt exists as to whether one of ordinary skill in the art could practice the claimed invention without undue experimentation, particularly because no manufacturing steps are provided for all possible implications of manufacturing a vehicle, including automobiles, motorcycles, railways and mechanical devices alike. 


Claims 9 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 9 and 10 recite “a method of manufacturing a vehicle comprising a manufacturing step of manufacturing a vehicle having a ball screw device, wherein the ball screw device is manufactured using the method of manufacturing the ball” and “a method of manufacturing a mechanical device comprising4Appln. No.: 16/344,694 a manufacturing step of manufacturing the mechanical device having a ball screw device, wherein the ball screw device is manufactured using the method of manufacturing the ball screw device”. Paragraph [0046] of the specification only mentions that the apparatus and method of measuring axial clearance of a ball screw device to be applied to mechanical devices such as various manufacturing apparatuses including vehicles such as automobiles, motorcycles and railways The statement is only considered a recitation of intended use in various possible applications such as those related to mechanical devices that includes a ball screw device. The specification fails to adequately disclose the full scope of manufacturing a vehicle having a ball screw device as disclosed. For this reason, substantial doubt exists as to whether one of ordinary skill in the art could practice the claimed invention without undue experimentation, particularly because no manufacturing steps are provided for all possible implications of manufacturing a vehicle, including automobiles, motorcycles, railways and mechanical devices alike. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 9 and 10, the claim language is considered indefinite because it is not clear from the disclosure how manufacturing a vehicle or mechanical device having a ball screw device using the method of manufacturing the ball screw device according to the invention. Any special structural and/or functional aspect of Applicant’s invention has to be clear from the claims and cannot rely on factors not recited in the specification or the claim language.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the method steps of manufacturing a vehicle/mechanical device having a ball screw device using the method of manufacturing the ball screw device based on the method of manufacturing a ball screw device.

Allowable Subject Matter

Claims 1 – 6 are allowed.

Response to Arguments

Applicant’s arguments, filed February 17, 2021, with respect to the rejection of claim 1 in view of Han et al. have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Applicant's arguments regarding the 112 rejections to claims 7 – 10, filed February 17, 2021, have been fully considered but they are not persuasive. The applicant alleges that the amendments to the claim are enough to overcome the rejections. This argument has been fully considered and is not persuasive. The amendments to the claims do not change the fact that Applicant’s disclosure does not enable one skilled in the art to make the invention. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 5, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861